Citation Nr: 1224521	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence was submitted to reopen, or official service department records were submitted to reconsider, a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, as due to personal assault.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Esq.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to December 1975.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2009 by the Department of Veterans Affairs (VA) Indianapolis, Indiana Regional Office (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  .

The decision below concludes that the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as due to personal assault, is reopened and must be reconsidered.  Hence, this issue is remanded to the RO.


FINDINGS OF FACT

1.  The RO denied service connection for a mental condition in June 2006.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

2.  Additional pertinent service personnel records were obtained in February 2009.  These records existed at the time of the RO's June 2006 denial of the Veteran's original service connection claim for a mental condition and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.   



CONCLUSION OF LAW

The criteria for reconsidering the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reconsidering the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault.  He originally filed a service connection claim of a mental disorder in November 2005.  At that time, the Veteran stated that the claimed psychiatric disorder was related to his period of active service, to include psychiatric treatment received in service.  The RO styled the claim as entitlement to service connection for a neuropsychiatric condition, claimed as a mental condition, and denied the claim in a June 2006 rating decision.  Specifically, the RO determined that although the Veteran received psychiatric treatment in service, there was no evidence of a currently diagnosed chronic psychiatric disorder.  The Veteran was notified of this decision and provided his appellate rights, but he did not perfect an appeal on this issue.  

The Veteran sought to reopen his service connection claim for a mental condition in August 2007.  In an October 2008 deferred rating decision, the RO indicated that the Veteran sought service connection for PTSD, to include as due to in-service personal assault.  The RO reopened the Veteran's claim in a July 2009 rating decision, but denied the claim on the merits, noting that there was no evidence that the claimed personal assault as described by the Veteran occurred.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

Ordinarily, new and material evidence is required to reopen a finally adjudicated claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, in cases where, as here, VA receives or associates with the claims file relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim is to be reconsidered without regard to whether new and material was submitted to reopen the claim.  See 38 C.F.R. § 3.156(c).  A thorough review of the record suggests that a complete copy of the Veteran's service personnel records was received in February 2009, after the RO's denial of the original claim in June 2006.  

Newly obtained service personnel records dated December 1975 showed that the Veteran was given a non-judicial punishment in August 1975 for having an unauthorized absence from a place of duty.  The Veteran was recommended for administrative discharge from service due to passive-aggressive personality disorder.  Records included in the claims file also showed that the Veteran was transferred or reassigned on more than one occasion "for treatment" during his time at National Naval Medical Center.  The Veteran's enlisted performance record also reflected fluctuating or declining scores in the areas of professional performance, military behavior, and adaptability.   

Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in March 1974 prior to entering service.  The clinical evaluation was essentially normal and no psychiatric abnormalities were found.  In September 1974, the Veteran underwent a pilonidal cystectomy.  He remained hospitalized until November 1974 when he was found fit for full duty.  

The Veteran was admitted for psychiatric treatment in March 1975.  On the day prior to admission, the Veteran stated that he had an argument with his girlfriend and that they broke up.  The Veteran also received a telephone call concerning the deterioration of his mother's physical condition following a sub-total gastrectomy in June 1973.  One month prior to admission, the Veteran's brother was discharged from service due to a psychotic illness.  According to the Veteran, he experienced marked impairment in his recent memory following a 50-day hospitalization for treatment of a pilonidal cystectomy.  These lapses resulted in multiple reprimands given his duties as a corpsman and resulted in a transfer to another ward due to poor performance.  The Veteran's past medical history was significant for an attempted suicide at age seven.  A mental status examination found the Veteran to be in a "very deep depression."  The diagnosis was adjustment reaction to adolescence, manifested by feelings of depression, poor concentration, and poor performance, associated with health problems in the family and the break-up with his girlfriend.

The Veteran returned to sick call in July 1975 with subjective complaints of anal tenderness and diarrhea for approximately two weeks.  The diagnosis was hemorrhoids.  The Veteran returned to sick call the following week for additional care.  He reported bleeding hemorrhoids and continued diarrhea.  He also reported weight loss of approximately 20 pounds in the past two weeks.  An examination of the Veteran's rectum was normal.  The impression was rule out Crohn's disease, ulcerative colitis, and hepatic flexure symptoms.  The Veteran was afforded a gastrointestinal consultation in September 1975.  Irritable bowel syndrome was diagnosed.  

The Veteran was re-admitted for additional psychiatric care in September 1975 after ingesting 40 to 50 Librum tablets in an attempt to "escape his pressures."  Following the previous psychiatric discharge in April 1975, the Veteran was reassigned from his duties as a medical corpsman and eventually moved to the supply department.  There, he was frequently late, exhibited an inconsistent attitude, and was only occasionally able to complete his assigned duties.  In August 1975, the Veteran telephoned his superiors and stated that he would not be able to work because he was intoxicated and unable to function.  He was placed on report, received a Captain's Mast, and was confined to his barracks for 30 days.  On the third day of his restriction, the Veteran became agitated, extremely anxious, and incapable of coping with the restrictions.  He subsequently overdosed on Librum and was admitted for observation.  The Veteran overdosed a second time following admission with a quantity of hidden pills.  After several weeks of hospitalization, the Veteran's behavior was described as juvenile, manipulative, and deceitful.  It was determined that the Veteran benefited only minimally from his hospitalization.  The diagnosis was passive-aggressive personality disorder, existed prior to service.  According to the treating psychiatrist, this condition was so firmly established that further treatment was found unlikely to be able to help the Veteran function adequately as a service member.  Administrative discharge from service was recommended.  

The Veteran was afforded a clinical evaluation and physical examination in December 1975 prior to discharge from service.  The clinical evaluation was significant for passive-aggressive personality disorder.  A notation on the examination report indicated that this condition existed prior to service.  The Veteran was administratively discharged from service due to unsuitability.  

The Veteran was afforded a psychiatric evaluation in November 2003 in connection with his application for Social Security Disability benefits.  The Veteran's wife attributed the Veteran's depression to a 1992 motor vehicle accident which interfered with the Veteran's ability to work.  It was noted that the Veteran in the past owned a pest control business.  The diagnosis was major depressive disorder, single episode, severe.  A November 2006 Social Security Administrative decision found the Veteran was "disabled" due to osteoarthritis and an effective/mood disorder, effective July 10, 2003.   

The Veteran presented to a VA medical facility in May 2007 with fleeting thoughts of death.  The diagnosis was depression.  In August 2007, he had thoughts of wanting to die.  He reported several recent stressors, including his wife's suicide attempt one month prior to this episode of care.  The Veteran also had physical and financial problems.  The diagnosis was major depression.

The Veteran was referred for additional psychiatric care in December 2007 after he reported sexual trauma in service.  The Veteran also stated that he witnessed inadequate treatment to service personnel in his duties as a medical corpsman.  The Veteran described the treatment provided to service members as "barbaric and degrading."  He recalled one incident where an individual had a lower extremity amputation due to improper treatment.  The Veteran stated that he tried to report this behavior, but was reduced in rank and punished.  Following this incident, the Veteran began abusing drugs and alcohol.  During a period of inebriation, he was raped and sustained injury, to include rectal bleeding.  He contacted his commanding officer the following day and reported being hungover and unable to work.  The Veteran did not disclose the sexual assault at that time, but subsequently received a Captain's Mast and was, according to the Veteran, psychiatrically hospitalized against his will.  The diagnosis was recurrent moderate major depressive disorder with features of PTSD and narcissism.  

In January 2008, the Veteran confided to a VA mental health provider that he was sexually assaulted in service.  The Veteran attributed his psychiatric symptoms to this incident.  Adjustment disorder with depressed mood secondary to chronic pain was diagnosed in February 2008.  A follow-up psychiatric treatment note dated March 2008 indicated that the Veteran's presentation was consistent with PTSD.  PTSD was diagnosed in another psychiatric treatment note dated August 2008.

The Veteran was also afforded a VA mental disorders examination in August 2008.  He stated that he was raped in service and used alcohol to excess to escape.  It was noted that the Veteran unsuccessfully attempted suicide in service and again in 2003 or 2004.  The Veteran also described several physical, financial, and personal stressors, including his wife's drug abuse and addiction to painkillers.  The results of psychometric testing were described as "probably valid" and consistent with a diagnosis of PTSD.  According to the Veteran, at least 50 percent of his intrusive thoughts were related to the claimed in-service rape.  The diagnosis was chronic, severe PTSD.  The examiner stated that if the Veteran in fact experienced sexual assault in service, his subsequent behavior could have been easily explained as an attempt to cope with the aftermath of the undisclosed sexual assault.  Further, the examiner stated that while there was no way to verify the occurrence of this claimed incident in the records, there was also no evidence showing that the Veteran was not to be believed.  Therefore, the examiner stated that the Veteran's current psychiatric symptoms were "suspected" to be related to an Axis I diagnosis (i.e., PTSD) rather than to any Axis II personality disorder.         

In October 2008, the Veteran submitted a statement in support of his claim.  According to the Veteran, he was "enraged at the heinous treatment" given the service members while he was stationed as a medical corpsman at National Naval Medical Center.  He recalled one incident in Fall 1974 or 1975 in which he witnessed the unnecessary amputation (due to sub-standard care) of a dependent child of a Coast Guard captain.  Following this incident, the Veteran stated that he used large quantities of alcohol and drugs.  In January 1975, the Veteran was inebriated, lost consciousness, and claimed to have been raped.  

The Veteran submitted another statement in support of his claim dated April 2009.  Specifically, the Veteran recounted in detail the circumstances surrounding the poor treatment provided to service members that he witnessed as a corpsman, his excessive use of alcohol and drugs to cope with these events, his subsequent rape during a period of inebriation, and the side-effects of this claimed incident.  The Veteran also reiterated that he told no one of these events until many years after service and that his in-service treatment for hemorrhoids and other bowel problems resulted from the rape.  The Veteran further discussed the ways in which his post-service life was affected by this incident.    

The Veteran testified before a decision review officer in January 2010.  He stated that he was drinking one night at the enlisted men's club when another service member put acid in his drink.  The effects of the alcohol and acid, according to the Veteran, rendered him unconscious.  He was subsequently raped.  The following day, the Veteran was absent without leave from his duty assignment.  He contacted his supervisor and "concocted" a story that he had gotten drunk after a fight with his girlfriend.  The Veteran did not disclose the rape or his injuries stemming from this incident.  Instead, he remained in the barracks in an effort to control rectal bleeding from this encounter.  The Veteran acknowledged an attempted suicide in service by overdose, and stated that a VA doctor linked his currently diagnosed PTSD to his in-service sexual trauma.  The Veteran also expressed the opinion that his PTSD was related to service, to include as due to the poor care he witnessed as a medical corpsman and to the in-service sexual assault.  

The Veteran also testified before the Board in June 2011.  According to the Veteran's representative, the Veteran demonstrated several behavior changes following the alleged sexual assault, including deterioration of work performance and transfer to another duty assignment, substance abuse, episodes of depression or anxiety, and unexplained social or economic behavior.  The Veteran's representative explained each of these changes and asserted that the August 2008 VA examiner essentially found the Veteran credible.  In support of this contention, the representative indicated that a "standardized psychological validity test" was favorable to the Veteran.  The representative acknowledged that the Veteran was administratively discharged from service due to a personality disorder, but noted that the Veteran did not disclose the occurrence of the in-service sexual assault until many years after service.  In addition, the representative pointed out that the Veteran's rendition of the events in question remained consistent throughout the appeal period.    

As noted above, the Board finds the newly submitted service personnel records to be pertinent to the issue on appeal.  These records existed at the time of the RO's June 2006 denial of the Veteran's original service connection claim for a mental condition and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, reconsideration of the Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault, is warranted.  38 C.F.R. § 3.156(c).

The Board is aware that the Veteran initially sought service connection for a mental condition, but the Board has rephrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As the RO did not consider the Veteran's claim herein on the merits, this matter must be returned to the RO for additional development and consideration.

ORDER

Reconsideration of the Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault is warranted, and the appeal is granted to this extent only.


REMAND

As noted above, the Veteran was afforded a VA mental disorders examination in August 2008.  The Board finds this evaluation to be inadequate for evaluation purposes because the examiner failed to state whether the record indicated that a personal assault occurred.  Additionally, although the examiner stated that the Veteran's current psychiatric symptoms were "suspected" to be related to an Axis I diagnosis (i.e., PTSD) and not an Axis II diagnosis such as a personality disorder, the examiner provided no basis to support this conclusion.  Finally, it is unclear from the record the extent to which the examiner considered the other diagnosed psychiatric disorders of record, their relationship to service, and/or the Veteran's self-reported pre-service and post-service stressors in reaching these conclusions.  On remand, therefore, the Veteran must be provided another examination to determine the relationship between the currently diagnosed psychiatric disorders and his period of active service, if any.          

The Veteran must also be provided with complete notice of the information and evidence needed to substantiate his service connection claim based on personal assault.  See 38 C.F.R. § 3.304(f)(5) (2011).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to 

procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must advise the Veteran of the information and evidence needed to substantiate his service connection claim for an acquired psychiatric disorder, to include PTSD, based on personal assault.  Specifically, the Veteran must be advised that evidence from sources other than his service treatment records may corroborate his account of the claimed assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Additionally, the Veteran must be advised that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes 

that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

3.  After the above development is completed, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file and all records on Virtual VA must be made available to the psychiatrist, and the psychiatrist must specify in the report that the claims file and Virtual VA records have been reviewed.  The psychiatrist must specify the dates encompassed by the Virtual VA records that were reviewed.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The RO must specify for the psychiatrist the stressor or stressors that it has determined are established by the record.  Regardless of the RO's response, the psychiatrist must provide an opinion as to whether the record indicates that a personal assault occurred.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the psychiatrist must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  If a psychiatric disorder other than PTSD is found, the VA psychiatrist must opine as to whether any such psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  If more than one psychiatric disorder is found, and manifestations of each separate psychiatric disorder cannot be distinguished, the examiner must so state.

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and reconsider the Veteran's claim of entitlement to a psychiatric disorder under the provisions of 3.156(c) .  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).



	(CONTINUED ON NEXT PAGE)

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


